Case 4:19-cv-00038-GKF-FHM Document 2 Filed in USDC ND/OK on 01/25/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  1. RODNEY WAYNE FRAZIER,                    )
  an individual,                              )
                 Plaintiff,                   )
  vs.                                         )       Case No.: 19-CV-38-GKF-FHM
                                              )
  1. STATE OF OKLAHOMA ex rel.                )
  OFFICE OF THE CHIEF MEDICAL                 )       JURY TRIAL DEMANDED
  EXAMINER,                                   )
                  Defendant.                  )       ATTORNEY LIEN CLAIMED FOR
                                              )       THE FIRM

                                          COMPLAINT

         COMES NOW, the Plaintiff, Rodney Wayne Frazier (“Plaintiff”), through his attorney of

  record, Charles C. Vaught of Armstrong & Vaught, P.L.C. and hereby brings a wage claim

  pursuant to the Oklahoma Protection of Labor Act (“OPLA”), 40 O.S. § 165.2 et seq., and a

  retaliation claim pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

  §2000e, et seq against State Of Oklahoma ex. rel. Office of the Chief Medical Examiner

  (“Defendant”) for violations of those statutes committed by Defendant.


                                 JURISDICTION AND VENUE

  1. Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331 and 1367(a). In particular, jurisdiction

     is premised on violations of the Title VII of the Civil Rights Act. The court also has

     supplemental jurisdiction over Plaintiff’s state law claim pursuant to 28 U.S.C. § 1367.

  2. Declaratory and equitable relief are sought pursuant to 28 U.S.C. § 2201 and 28 U.S.C. § 2202,

     and compensatory and punitive damages are sought pursuant to 42 U.S.C. § 2000e, et seq.

  3. Costs and attorneys’ fees may be awarded pursuant to Rule 54 of the Federal Rules of Civil

     Procedure and the above statutes.




                                                  1
Case 4:19-cv-00038-GKF-FHM Document 2 Filed in USDC ND/OK on 01/25/19 Page 2 of 7




  4. This Court has jurisdiction over the parties and the subject matter of this action, and this action

     properly lies in the Northern District of Oklahoma, pursuant to 28 U.S.C. § 1331 and 28 U.S.C.

     § 1391(b), because the unlawful employment practices alleged herein arose in this judicial

     district.

  5. Plaintiff is, and was at all times relevant hereto, a resident of the State of Oklahoma, residing

     in Sapulpa, Creek County, Oklahoma.

  6. The acts and/or omissions giving rise to this lawsuit occurred in Tulsa County, State of

     Oklahoma.

  7. In conformance with Title VII statutory prerequisites, Plaintiff submitted pre-charge

     information to the United States Equal Employment Opportunity Commission (“EEOC”) less

     than 300 days after the events described herein occurred. Subsequently, Plaintiff submitted a

     Charge of Discrimination, prepared by the EEOC, to the EEOC. The EEOC completed its

     investigation and issued a Notice of Right to Sue on November 13, 2018 (attached as Exhibit

     1 hereto and hereby incorporated by reference as though fully set forth herein), which was

     received by Plaintiff via regular mail on November 16, 2018. Plaintiff has timely filed his

     Complaint within 90 days of his receipt of the Notice of Right to Sue from the EEOC.

  8. Defendant is an employer as defined by Title VII, in that it was a public entity engaged in an

     industry affecting commerce who has fifteen or more employees for each working day in each

     of twenty or more calendar weeks in the current or preceding calendar year. Additionally,

     Defendant is an employer as defined by the OPLA as employing any person in this state.

  9. Plaintiff was, at all times relevant hereto, an employee as defined by Title VII and the OPLA.




                                                    2
Case 4:19-cv-00038-GKF-FHM Document 2 Filed in USDC ND/OK on 01/25/19 Page 3 of 7




                                       OPERATIVE FACTS

  10. Plaintiff was hired in September of 2015 by the Oklahoma Office of Chief Medical Examiner

     as Medicolegal Death Investigator.

  11. On July 7, 2017, while Plaintiff was obtaining a cup of coffee he was asked whether a hug

     would cheer him up by a female co-worker, Joy Norwood, an employee in the Records

     department. Despite repeatedly rejecting her advances, Ms. Norwood continued following him

     down the hall and grabbed him from behind.

  12. Plaintiff reported Ms. Norwood’s behavior to his immediate supervisor, Dale Gross, via email

     on July 7, 2017.

  13. Amy Elliot, Chief Administrative Officer at the Office of Chief Medical Ecaminer, conducted

     an investigation into Plaintiff’s allegation and issued a written opinion concluding it was

     meritless on July 11, 2017.

  14. On July 11. 2017, Plaintiff was terminated from employment by Ms. Elliot for allegedly

     “engaging in harassing behavior.”

  15. Plaintiff believes that he was retaliated against for his complaint of sexual harassment to his

     supervisor, Mr. Gross.

  16. Throughout his employment, Mr. Frazier was frequently scheduled to work over forty (40)

     hours per week but was rarely compensated for the work he performed in excess of 40 hours

     in a given workweek.

  17. Throughout his employment, Plaintiff was not classified as an exempt employee under the

     OPLA.

  18. More specifically, Plaintiff worked a 5 week rotation schedule working for Defendant. The

     schedule often assigned him over 40 hours, which included “on call time” for up to 15 hour




                                                  3
Case 4:19-cv-00038-GKF-FHM Document 2 Filed in USDC ND/OK on 01/25/19 Page 4 of 7




     periods. He was required to respond at any time during these periods, but could not claim them

     as time worked unless he proved he was actively responding to a call.

                                   FIRST CLAIM
                      (RETALIATION IN VIOLATION OF TITLE VII)

  19. Plaintiff incorporates and re-alleges the foregoing paragraphs as though fully set forth

     herein and would further state, as follows:

  20. Plaintiff engaged in protected activity by way of the good faith report of the sexual

     harassment he was subjected to by the Defendant’s agent and/or employee.

  21. Plaintiff had a reasonable, good-faith belief that he was subjected to sexual harassment

     and acted in a reasonable manner in opposing said harassment.

  22. Plaintiff was subjected to materially adverse actions by Defendant, including termination

     of his employment, in retaliation for opposing the sexual harassment he believed he was

     subjected to.

  23. Plaintiff’s employment was terminated because of his protected right to report sexual

     harassment.

     WHEREFORE, premises considered, Plaintiff prays that the Defendant appear and

  answer this Complaint, and that this Court: declare the conduct engaged in by the Defendant

  to be in violation of Plaintiff’s rights; enjoin the Defendant from engaging in such conduct;

  enter a judgment for Plaintiff in an amount equal to the actual damages, compensatory

  damages, punitive damages and statutory penalties incurred for Defendant’s violation, all in

  excess of $100,000.00, plus interest, costs and attorney fees; and grant Plaintiff such other

  and further relief as this Court may deem just, proper and equitable.




                                                   4
Case 4:19-cv-00038-GKF-FHM Document 2 Filed in USDC ND/OK on 01/25/19 Page 5 of 7




                               SECOND CLAIM
           (VIOLATION OF THE OKLAHOMA PROTECTION OF LABOR ACT)

  24. Plaintiff incorporates and re-alleges the foregoing paragraphs as though fully set forth herein

     and would further state, as follows:

  25. At all times relevant to the filing of this action, 40 O.S. § 165.2 et seq. required an employer

     to pay all wages due to their employees.

  26. At all times relevant to this cause of action, Plaintiff was employed by Defendant and regularly

     worked in excess of forty (40) hours per week in performance of duties assigned by Defendant.

  27. Plaintiff is not exempt from the overtime compensation requirements of the OPLA under any

     exemptions set forth in the Act.

  28. Defendant has a statutory duty to maintain accurate time records covering all hours Plaintiff

     worked and to compensate Plaintiff at a rate of one and one-half (1 ½) times her regular hourly

     wages for all hours worked in excess of forty in one week.

  29. Defendant’s failure to properly compensate Plaintiff for overtime worked was a knowing,

     willful and intentional violation of 40 O.S. § 165.2 et seq.

         WHEREFORE, premises considered, Plaintiff prays that the Court adjudge Defendant, in

  violation of the OPLA; enjoin Defendant from any further violations of the Act; require that

  Defendant maintain accurate and complete time records on all non-exempt employees; compensate

  Plaintiff for all hours worked in excess of forty (40) hours per week in accordance with the Act;

  and, after adjudication of the amount due to Plaintiffs, that the Court enter final judgment against

  Defendant in sums respectively due to him for unpaid wages, with prejudgment interest thereon,

  attorney fees and costs; and grant such other and further relief as the Court may deem to be just

  and proper.


                                                   5
Case 4:19-cv-00038-GKF-FHM Document 2 Filed in USDC ND/OK on 01/25/19 Page 6 of 7




                                            Respectfully submitted,

                                            ARMSTRONG & VAUGHT, P.L.C.

                                            By:    s/ Charles C. Vaught
                                            Charles C. Vaught, OBA #19962
                                            2727 East 21st Street, Suite 505
                                            Tulsa, OK 74114
                                            (918) 582-2500 – telephone
                                            (918) 583-1755 – facsimile
                                            Attorney for Plaintiff




                                        6
Case 4:19-cv-00038-GKF-FHM Document 2 Filed in USDC ND/OK on 01/25/19 Page 7 of 7




                                                            Exhibit 1




                                        7
